UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Voting Rights and Capital & Purchase of Own Shares EXHIBITS Exhibit No. Description Regulatory announcement dated May 4, 2011 in relation to Voting Rights and Capital. Regulatory announcement dated May 4, 2011 in relation to the registrant’s purchase of its own shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 4, 2011 CSR plc (Registrant) By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Voting Rights and Capital RNS Number : 9201F CSR plc 04 May 2011 ﻿ 4 May 2011 CSR plc Voting Rights and Capital In conformity with the Transparency Directive's transitional provision 6, we would like to notify the market of the following: The total number of ordinary shares of 0.1p of CSR plc in issue at the date of this notice is 170,972,296 with each share carrying one right to vote. Therefore the total number of voting rights in CSR plc at the date of this notice is 170,972,296. The above figure is after adjusting for 14,305,400 ordinary shares of 0.1p each currently held by CSR plc in treasury. The above figure (170,972,296) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify theirinterest in, or a change to their interest in, CSR plc under the FSA's Disclosure and Transparency Rules. This information is provided by RNS The company news service from the London Stock Exchange END TVRBBGDUISGBGBS Exhibit 1.2 Purchase of own shares RNS Number : 9645F CSR plc 04 May 2011 ﻿ 4 May 2011 CSR plc ("CSR") Purchase of own shares On Wednesday 4 May 2011, CSR purchased 164,000 ordinary shares of 0.1p each at prices between 361.3p and 368.5p per share of which 164,000 ordinary shares are being held in treasury.This represents approximately 0.1 per cent. of CSR's current issued ordinary share capital. Such purchase was effected pursuant to the irrevocable instruction announced by CSR on 4 April 2011. Following the repurchase, 14,469,400 ordinary shares of 0.1p each are currently held by CSR in treasury and 170,810,272 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Cynthia Alers, IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAKSDEAEFEFF
